 


114 HRES 337 EH: Calling for substantive dialogue, without preconditions, in order to address Tibetan grievances and secure a negotiated agreement for the Tibetan people.
U.S. House of Representatives
2015-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 337 
In the House of Representatives, U. S.,

July 8, 2015
 
RESOLUTION 
Calling for substantive dialogue, without preconditions, in order to address Tibetan grievances and secure a negotiated agreement for the Tibetan people. 
 
 
Whereas Tibet is the center of Tibetan Buddhism, and His Holiness the Dalai Lama is the most revered figure in Tibetan Buddhism worldwide;  Whereas the Chinese response to the Tibetan Uprising in 1959 led to the exile of Tenzin Gyatso, His Holiness the 14th Dalai Lama, Tibet’s spiritual and temporal leader; 
Whereas His Holiness the 14th Dalai Lama, who on July 6, 2015, celebrates his 80th birthday, has for over 50 years in exile significantly advanced greater understanding, tolerance, harmony and respect among the religious faiths of the world;  Whereas His Holiness the 14th Dalai Lama has led the effort to preserve the rich cultural, religious, historical and linguistic heritage of the Tibetan people while at the same time promoting the safeguarding of other endangered cultures throughout the world; 
Whereas His Holiness the 14th Dalai Lama has personally promoted democratic self-government for Tibetans in exile and in 2011 turned over political authority to the democratically elected leadership of the Central Tibetan Administration;  Whereas His Holiness the 14th Dalai Lama has been greatly concerned by the state of the Tibetan environment and the exploitation of its natural resources, including fresh water—as rivers originating in the Tibetan plateau support one-third of the world’s population—and has promoted environmental awareness in the region; 
Whereas His Holiness the 14th Dalai Lama was awarded the Nobel Peace Prize in 1989 in recognition of his efforts to seek a peaceful resolution to the situation in Tibet, and to promote non-violent methods for resolving conflict;  Whereas His Holiness the 14th Dalai Lama was awarded the Congressional Gold Medal in 2007 in recognition of his promotion of democracy, freedom, and peace for the Tibetan people; his efforts to preserve the cultural, religious, and linguistic heritage of the Tibetan people; his promotion of non-violence; and his contributions to global religious understanding, human rights, and ecology; 
Whereas His Holiness the 14th Dalai Lama, as the spiritual leader of Tibetan Buddhism, publicly presented in 2011 the religious process which Tibetan Buddhists should follow regarding his reincarnation;  Whereas the Chinese central government has attempted to interfere with the reincarnation process and the practice of Tibetan Buddhist religious traditions; and Chinese officials assert that the failure to secure Beijing’s approval on the Dalai Lama’s reincarnation would make the process illegal; 
Whereas in the words of Party official Zhu Weiqun, Decision-making power over the reincarnation of the Dalai Lama and over the end or survival of his lineage, resides with the central government of China.;  Whereas the Department of State’s International Religious Freedom Report for 2013 noted that in Tibetan areas of China [r]epression was severe and increased around politically sensitive events and religious anniversaries, and [o]fficial interference in the practice of Tibetan Buddhist religious traditions continued to generate profound grievances; 
Whereas the Department of State has designated China as a country of particular concern (CPC) for religious freedom since 1999, and in its 2013 human rights report details that under the banner of maintaining social stability and combating separatism, the [Chinese] government has engaged in the severe repression of Tibet’s unique religious, cultural, and linguistic heritage by, among other means, strictly curtailing the civil rights of China’s ethnic Tibetan population, including the freedoms of speech, religion, association, assembly, and movement;  Whereas access to Tibetan areas of China for United States officials, journalists, and other United States citizens, is restricted by the Government of the People’s Republic of China, obscuring the full impact of the Chinese Government’s policies, including the disappearance of Tibetans who sought to share information about human rights abuses on the Tibetan Plateau; 
Whereas the Department of State’s 2014 Report on Tibet Negotiations noted that The Dalai Lama’s representatives and Chinese officials have not met directly since the ninth round of dialogue in January 2010.;  Whereas, on March 10, 2015, the elected Tibetan leader Sikyong Dr. Lobsang Sangay publicly stated The Envoys of His Holiness the Dalai Lama are ready to engage in dialogue with their Chinese counterpart any time and any place.; 
Whereas it is the objective of the United States Government, consistent across administrations of different political parties and as articulated in the Tibetan Policy Act of 2002 (subtitle B of title VI of Public Law 107–228; 22 U.S.C. 6901 note) to promote dialogue between the Government of the People’s Republic of China and the Dalai Lama or his representatives to reach a negotiated agreement on Tibet;  Whereas China may be considering convening a Sixth Tibet Work Forum to set policy on Tibet for the next five years or so, with the last such work forum having been held in 2010; and 
Whereas the American people have a long-held concern for and interest in the plight of the Tibetan people: Now, therefore, be it  That the House of Representatives— 
(1)calls on the United States Government to fully implement sections 613(a) and 621(c) of the Tibetan Policy Act of 2002 by strongly encouraging representatives of the Government of the People’s Republic of China and His Holiness the Dalai Lama to hold substantive dialogue, in keeping with the Tibetan Policy Act of 2002 and without preconditions, in order to address Tibetan grievances and secure a negotiated agreement for the Tibetan people;  (2)calls on the United States Government to fully implement section 618 of the Tibetan Policy Act of 2002 in regard to the establishment of an office in Lhasa, Tibet, to monitor political, economic and cultural developments in Tibet, and to provide consular protection and citizen services; 
(3)urges the United States Government— (A)to consistently raise Tibetan human rights and political and religious freedom concerns at the United States-China Strategic and Economic Dialogue and other high-level bilateral meetings; 
(B)and the Special Coordinator for Tibetan Issues to offer their assistance to China in its preparations for a potential future Sixth Tibet Work Form; and  (C)to call for the immediate and unconditional release of Tibetan political prisoners, including Gedhun Choekyi Nyima, the 11th Panchen Lama, who was taken into custody by the Chinese authorities and has been missing since 1995, Tenzin Delek Rinpoche, and Khenpo Kartse (Khenpo Karma Tsewang); 
(4)calls on the United States Government to underscore that government interference in the Tibetan reincarnation process is a violation of the internationally recognized right to religious freedom and to highlight the fact that other countries besides China have long Tibetan Buddhist traditions, and that matters related to reincarnations in Tibetan Buddhism are of keen interest to Tibetan Buddhist populations worldwide;  (5)calls on the United States Government to recognize and increase global public awareness and monitoring of the upcoming electoral process through which the Tibetan people in exile will choose the next democratically elected leader of the Central Tibetan Administration, the Sikyong; 
(6)calls on the United States Government to fully implement section 616 of the Tibetan Policy Act of 2002 by using its voice and vote to encourage development organizations and agencies to design and implement development projects that fully comply with the Tibet Project Principles;  (7)calls on United States and international governments, organizations, and civil society to renew and reinforce initiatives to promote the preservation of the distinct religious, cultural, linguistic, and national identity of the Tibetan people; 
(8)calls on the Government of the People’s Republic of China to allow unrestricted access to the Tibetan areas of China to United States officials, journalists, and other United States citizens;  (9)affirms the Dalai Lama’s desire for a negotiated agreement for the Tibetan people, and urges the Chinese government to enter into negotiations with the Dalai Lama and his representatives; and 
(10)reaffirms the unwavering friendship between the people of the United States and the people of Tibet.   Karen L. Haas,Clerk. 